Title: From George Washington to William Tilghman, 21 July 1793
From: Washington, George
To: Tilghman, William



Dear Sir,
Philadelphia 21st July 1793.

The death of my late Manager, Mr Anthony Whitting, making it necessary for me to look out for some person to supply his place, I take the advantage of the polite tender of your services, which you have heretofore been so obliging as to make me, to beg your assistance in obtaining and conveying to me, information of such characters in your part of the Country as are qualified to fill that station; and who can be obtained for that purpose.
Altho’ my affairs at Mount Vernon suffer much at present for want of a Manager; yet I have thought it better to bear this temporary evil than to engage one immediately who might not have all the requisite qualification for that place. I have directed my enquiries for a Manager to different parts of the Country; but I think there is a greater probability that a person may be found in the best farming Counties on the Eastern Shore of Maryland to answer my purposes than in almost any other quarter; for there seems to be more large Estates cultivated altogether in the farming System there than in other parts of the Country; and that—reclaiming Swamps, raising Grass, Ditching, Hedging & particular attention to Stock of all kinds—are the great pursuits on my Estate.
It is hardly possible—and indeed it is not necessary here, to point out minutely all the qualifications required in, or duties expected from a man of the character wanted. The leading points in such a person must be a complete knowledge of the farming business in its various branches—An ability to plan & direct, generally, the business of 4 or 5 large farms adjoining each other, but under Seperate Overseers—and a Sufficient acquaintance with business and Accounts to enable him to buy and sell, with discretion & Judgment, such things as may be wanted for the use of the Estate, and to be disposed of from it, & to keep an Acct of the same.
An experience of many years can alone give the first qualification mentioned—and a residence of some years in a part of the Country where the labour is done by Negroes—and having had the management of pretty extensive business in this line, can only give the second. For the third, it is not necessary that a man should be a complete Clerk—or particularly conversant with Mercantile transactions. Perfect honesty—sobriety & industry—are indispensable. In fine, if I could get a man as well qualified for my purposes as the late Mr Whitting (whom I presume you knew as he managed an Estate of Genl Cadwalader’s in your neighbourhood for some years) I shd esteem myself very fortunate.
A single man would suit me much better than one with a family—indeed is almost indispensable, as he would live at the Mansion house: and I should like the age between 35 & 45, as that period seems most likely to unite experience with activity.
The names of the following persons in your quarter have been mentioned to me as well qualified to manage a large Estate—vizt—William Pierce—who has done & continues to do business for Mr Ringold—recommended by Mr Ringold himself.
Owen Crow, said to have been a Manager for Mr——Chew for some years; & now Rents Land & Negros from him.
James Cannon—said to have been an overseer, and, in some measure a Manager for Mr Chew. But I would here observe, that a man may be a good farmer and an excellent overseer for a Single Plantation, who would be wholly unequal to the duties of a manager.
Brisco, living on an Estate of the deceased Mr Chew of Herringbay in Cecil County; which I am informed he means to quit—This person is rather out of your neighbourhood; but it is possible you may know, or may have heard something of him. Mr Jacob Hollingsworth of Elkton, speaks of him in high terms.
I have understood also, that Colonel Lloyds Manager—a Mr Bryant—intends leaving him. If this should be the case, and he can be well recommended by Colo. Lloyd, I confess I should feel a predeliction for him; because I know that Gentleman is considered as one of the largest & best farmers in the Country, and so good a manager himself that he would not employ a man who did not fully understand his business. But it must be remembered, that I speak of this person merely as having heard that he intended leaving Colo. Lloyd, and was well qualified for my purposes; for I would not upon any consideration, have a measure taken on my behalf that would look like drawing a man from the Service of another, to whom he was engaged, with a view of taking him into mine.
I have now, Sir, given you a pretty full detail of my wants & wishes on this subject, and shall feel obliged by any information you may give me relative to it, as well as for the mention of the terms upon which persons of the character before described are employed upon large Estates on the Eastern Shore. & for what Standing wages they could be induced to go to Virginia. The Estate for which I want a Manager, lyes abt 40 Miles from Annapolis—9 from Alexandria (on Potomac River) and 12 from the Federal City: which is mentioned for the information of such characters as might incline to go and wish to know. I Will make no apology for writing you so long a letter on a subject uninteresting to yourself but will assure you of the great esteem and regard with which I am—Dear Sir Your Most Obedt

Go. Washington

